DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 10/31/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1, 3-5, 8, 10-11, 15, 17-18 and cancelled claims 2, 9, and 16.  Applicant’s amendments are sufficient to overcome the previous 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 both recite “the method of claim 2” which lacks antecedent basis, as claim 2 has been cancelled. 
Claims 10 and 11 both recite “the method of claim 9” which lacks antecedent basis, as claim 9 has been cancelled. 
Claims 17 and 18 both recite “the method of claim 16” which lacks antecedent basis, as claim 16 has been cancelled. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to steps of statistical list generation, differentiation and pattern identification which are taken to be no more than mathematics under step 2A prong 1 (see the October 19 guidance. Where statistical analysis is a type of mathematical concept and includes the pattern identification). Specifically, it has been determined that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind they are taken to be abstract (Electric Power Group, LLC v. Alstom, S.A.;48). The claim in question is only a determination of a condition and a visual display which are indeed recited in high levels of generality. Further, under step 2A prong 2, there is no integration into a practical application, as there is simply a display.  The details of the type of display do not remedy this lack of integration. Further the claim is only directed to “industrial assets” which is so broadly claimed as to preempt any asset used in any field, including the hydrocarbon processes (in the specification of the application) any manufacturing or fabrication. 
Finally, under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the collection of data, is no more than routine data gathering. This has been repeatedly determined by the courts to not be significantly more than the abstract idea itself. Further the language “improving reliability” in the preamble is not considered to be significantly more, as no action is taken as an improvement. The claim is only creating a visualization, and no improvement steps are claimed. 
Dependent claims 3-7 fail to incorporate more than the abstract idea of claim 1, as the further define the abstract determination (claims 5) or the display (claims 2-4) or variable selection (claim 6-7), which are themselves abstract.
Claim 8 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to steps of statistical list generation, differentiation and pattern identification which are taken to be no more than mathematics under step 2A prong 1 (see the October 19 guidance. Where statistical analysis is a type of mathematical concept and includes the pattern identification). Specifically, it has been determined that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind they are taken to be abstract (Electric Power Group, LLC v. Alstom, S.A.;48). The claim in question is only a determination of a condition and a visual display which are indeed recited in high levels of generality. Further, under step 2A prong 2, there is no integration into a practical application, as there is simply a display.  The details of the type of display do not remedy this lack of integration. Further the claim is only directed to “industrial assets” which is so broadly claimed as to preempt any asset used in any field, including the hydrocarbon processes (in the specification of the application) any manufacturing or fabrication.
Finally, under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the collection of data, is no more than routine data gathering. This has been repeatedly determined by the courts to not be significantly more than the abstract idea itself. As only a determination and visualization are claimed, there is nothing significantly more.
Dependent claims 10-14 fail to incorporate more than the abstract idea of claim 1, as the further define the abstract determination (claims 12) or the display (claims 9-11) or variable selection (claim 13-14), which are themselves abstract.
Claim 15 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed to steps of statistical list generation, differentiation and pattern identification which are taken to be no more than mathematics under step 2A prong 1 (see the October 19 guidance. Where statistical analysis is a type of mathematical concept and includes the pattern identification). Specifically, it has been determined that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind they are taken to be abstract (Electric Power Group, LLC v. Alstom, S.A.;48). The claim in question is only a determination of a condition and a visual display which are indeed recited in high levels of generality. Further, under step 2A prong 2, there is no integration into a practical application, as there is simply a display.  The details of the type of display do not remedy this lack of integration. Further the claim is only directed to “industrial assets” which is so broadly claimed as to preempt any asset used in any field, including the hydrocarbon processes (in the specification of the application) any manufacturing or fabrication.
Finally, under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the collection of data, is no more than routine data gathering. This has been repeatedly determined by the courts to not be significantly more than the abstract idea itself. As only a determination and visualization are claimed, there is nothing significantly more. 
Dependent claims 17-20 fail to incorporate more than the abstract idea of claim 1, as the further define the abstract determination (claims 19) the display (claims 17-18), or variable selection (claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US 2002/0123864) in view of Dikhit (US 9383901). 
Regarding claim 1: Eryurek discloses a method of improving reliability of an industrial asset (Eryurek abstract, paragraph 0065, 0120), the method comprising: 
collecting process variables associated with the industrial asset (Eryurek paragraph 0003, 0129);
generating a list of statistical anomalies from said process data variables which need to be filtered (Eryurek paragraph 0097 where the data is based on statistical measurements such as averages and used in indexes which are a list); 
differentiating between the statistical anomalies generated due to operational activities and statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0097 where the normal and expected variation is the differentiating); 
identifying patterns which may lead to corrective maintenance from said statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0050 where maintenance determination is performed paragraph 0083, 0086, 0097); and 
providing an aggregate single view that is scalable across the  range of process variables of the industrial asset, wherein the aggregate single view visually represents all or a portion of the industrial asset (Eryurek paragraph 0061, 0109, 0114, 0129, see also 0111 where statistics-based display is specifically disclosed and is a single view. See specifically Eryurek 0061 which states "a screen or set of screens to a control operator or to a business person to enable that person to set constraints or to choose optimization variables for use in a standard control routine or in a control optimizer routine." This is scalability across a range of variables as claimed.).
Eryurek does not explicitly disclose producing a color-coded scalable visualization of the industrial asset. 
Dikhit discloses a center monitoring system in which a heat map is utilized (Dikhit col 10 line 30-35) which can be 3-D (Dikhit col 16 line 9-16). Further this may explicitly utilize color characteristics (Dikhit col 2 line 1-11) and as a topographical map is scalable (see Dikhit col 2 line 1-11, col 2 line 38-49 and a scaling of the actual visualization in col 9 line 17-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a 3-D heat map, such as that disclosed in Dikhit, in the invention of Eryurek in order to allow for accurate characterization and selection of assets of the center being monitored (Dikhit abstract, col 10). 
Regarding claim 8:  Eryurek discloses a method of condition monitoring an industrial asset (Eryurek abstract, paragraph 0065, 0120), the method comprising: 
collecting one or more of process variables associated with the industrial asset to generate process data (Eryurek paragraph 0003, 0129); 
generating a list of statistical anomalies around the process data which need to be filtered (Eryurek paragraph 0097 where the data is based on statistical measurements such as averages and used in indexes which are a list); 
differentiating between the statistical anomalies generated due to operational activities and statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0097 where the normal and expected variation is the differentiating); 
identifying patterns which indicate corrective maintenance from said statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0050 where maintenance determination is performed paragraph 0083, 0086, 0097); and 
providing an aggregate single view that is scalable across different asset and a range of process variables of the industrial asset, wherein the aggregate single view visually represents all or a portion of the industrial asset (Eryurek paragraph 0061, 0109, 0114, 0129, see also 0111 where statistics-based display is specifically disclosed and is a single view. See specifically Eryurek 0061 which states "a screen or set of screens to a control operator or to a business person to enable that person to set constraints or to choose optimization variables for use in a standard control routine or in a control optimizer routine." This is scalability across a range of variables as claimed.).
Eryurek does not explicitly disclose producing a color-coded scalable visualization of the industrial asset. 
Dikhit discloses a center monitoring system in which a heat map is utilized (Dikhit col 10 line 30-35) which can be 3-D (Dikhit col 16 line 9-16). Further this may explicitly utilize color characteristics (Dikhit col 2 line 1-11) and as a topographical map is scalable (see Dikhit col 2 line 1-11, col 2 line 38-49 and a scaling of the actual visualization in col 9 line 17-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a 3-D heat map, such as that disclosed in Dikhit, in the invention of Eryurek in order to allow for accurate characterization and selection of assets of the center being monitored (Dikhit abstract, col 10). 
Regarding claim 15:  Eryurek discloses a method of condition monitoring an industrial asset (Eryurek abstract, paragraph 0065, 0120), the method comprising: 
collecting a plurality of process variables associated with the industrial asset to generate process data (Eryurek paragraph 0003, 0129); 
generating a list of statistical anomalies around the process data which need to be filtered (Eryurek paragraph 0097 where the data is based on statistical measurements such as averages and used in indexes which are a list); 
differentiating between the statistical anomalies generated due to operational activities and statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0097 where the normal and expected variation is the differentiating); 
identifying changing process patterns which may lead to corrective maintenance from said statistical anomalies generated by equipment whose performance is deteriorating (Eryurek paragraph 0050 where maintenance determination is performed paragraph 0083, 0086, 0097); and 
providing an aggregate single view that is scalable across the range of process variables of the industrial asset, wherein the aggregate single view visually represents all or a part or portion of the industrial asset (Eryurek paragraph 0061, 0109, 0114, 0129, see also 0111 where statistics-based display is specifically disclosed and is a single view. See specifically Eryurek 0061 which states "a screen or set of screens to a control operator or to a business person to enable that person to set constraints or to choose optimization variables for use in a standard control routine or in a control optimizer routine." This is scalability across a range of variables as claimed.).
Eryurek does not explicitly disclose producing a color-coded scalable visualization of the industrial asset. 
Dikhit discloses a center monitoring system in which a heat map is utilized (Dikhit col 10 line 30-35) which can be 3-D (Dikhit col 16 line 9-16). Further this may explicitly utilize color characteristics (Dikhit col 2 line 1-11) and as a topographical map is scalable (see Dikhit col 2 line 1-11, col 2 line 38-49 and a scaling of the actual visualization in col 9 line 17-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a 3-D heat map, such as that disclosed in Dikhit, in the invention of Eryurek in order to allow for accurate characterization and selection of assets of the center being monitored (Dikhit abstract, col 10). 
Regarding claims 3, 10, and 17: Eryurek and Dikhit disclose the limitations of claims 1, 8 and 15 as described above. Eryurek also discloses the color-coded scalable visualization updates in real-time (Eryurek paragraph 0129 where the gauge is a heat map and is described as updating). 
The Examiner notes that the presented claim language is listed as dependent on a cancelled claim. For purposes of compact prosecution, the claims have instead been rejected as though they were dependent on their respective independent claims.
Regarding claims 4, 11, and 18: Eryurek and Dikhit disclose the limitations of claims 1, 8 and 15 as described above. Eryurek does not explicitly disclose the color-coded scalable visualization is 3-D.
Dikhit discloses a center monitoring system in which a heat map is utilized (Dikhit col 10 line 30-35) which can be 3-D (Dikhit col 16 line 9-16). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a 3-D heat map, such as that disclosed in Dikhit, in the invention of Eryurek in order to allow for accurate characterization and selection of assets of the center being monitored (Dikhit abstract, col 10).
The Examiner notes that the presented claim language is listed as dependent on a cancelled claim. For purposes of compact prosecution, the claims have instead been rejected as though they were dependent on their respective independent claims.
Regarding claims 5, 12, and 19: Eryurek and Dikhit disclose the limitations of claims 1, 8 and 15 as described above. Eryurek also discloses the statistical anomalies are determined using historical basis (Eryurek paragraph 0063, 0120).
Regarding claims 6, 13, and 20: Eryurek and Dikhit disclose the limitations of claims 1, 8 and 15 as described above. Eryurek also discloses the industrial asset is selected from the group consisting of a facility, a machinery, an equipment, a hardware, a software, and any combination thereof (Eryurek paragraph 0003, 0129).
Regarding claims 7, and 14: Eryurek and Dikhit disclose the limitations of claims 1 and 8 as described above. Eryurek also discloses the one or more process variables are selected from the group consisting of: pressure, temperature, flow, position, level, speed, load, differential pressure, and any combination thereof (Eryurek paragraph 0003, 0129).

Response to Arguments
Applicant's arguments filed 10/31/22 regarding the 101 rejections have been fully considered but they are not persuasive. Applicant has argued that the amended language regarding “improving reliability of industrial asset” is significantly more. First, this language is only included in claim 1, and therefore the argument would not apply to claims 8 and 15. Second, the claims have only method steps relating to the abstract idea (i.e. determination and visualization generation) There are no steps in the method that recite an improvement to the asset, as the claim steps simply create the single view. Therefore, no improvement is done to amount to more than a determination and display. 
Applicant’s arguments with respect to the 103 rejection have been considered but they are not persuasive. Applicant has argued that neither reference discloses “a scalable visualization that can be used to monitor or improve reliability”. First, the examiner points out the scalability in paragraph 0061 of the Eryurek reference which reads on scalability as claimed. Second, the “used to monitor” argument would be no more than an intended use, and is also not positively claimed in the method steps. Therefore, the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896